Citation Nr: 1612284	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a gynecological disorder, claimed as a uterine tumor.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a gastrointestinal disorder, claimed as stomach ulcers and a hiatal hernia.

3.  Entitlement to service connection for a respiratory disorder, claimed as sleep apnea and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2013 rating decisions by the Winston-Salem, North Carolina RO.  In August 2014, a Veterans Law Judge remanded the matters for additional development; the claims file has been reassigned to the undersigned.

The August 2014 Board decision also reopened and remanded the Veteran's claim regarding service connection for an acquired psychiatric disorder.  A November 2015 rating decision granted service connection for major depressive disorder.  The matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 statement, the Veteran requested a live videoconference hearing before the Board.  38 C.F.R. § 20.700.  Because such hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing.  These matters should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




